Citation Nr: 1548491	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a compensable rating for service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Initially, the Board notes that the Veteran reported recent treatment for his disabilities through VA at his July 2015 hearing.  As such, he has indicated there are potentially pertinent VA medical records that are not on file.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Veteran also indicated at his July 2015 hearing that he was receiving disability benefits from the Social Security Administration (SSA) for all the disabilities that are the focus of this appeal.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, a remand is also required to request these records.

The Veteran further indicated there were potentially pertinent private medical records that were not on file.  Specifically, he indicated he was treated by a Dr. Kenny for his back after his separation from service.  Granted, the Veteran indicated he had not seen this physician for a number of years, and was not certain if his office was still open.  Nevertheless, as a remand is otherwise required in this case the Board finds that an attempt should be made to request such records.

In addition, the Board notes that the Veteran's service treatment records reflect he was treated for and diagnosed with mild depression in September 1976.  However, a November 2012 VA examination concluded that his depression was currently in remission; that he did not meet the criteria for a diagnosis of a mental disorder as he was currently asymptomatic; he did not freely link his depression to service at the time of the examination; and opined that the depression he was being treated for today was not the same as in 1976.  However, to the extent this negative opinion was based upon no current diagnosis of depression, the Board notes that there is evidence of such in treatment records on file; and the Veteran indicated current treatment for such through VA at his July 2015 hearing.  The Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Moreover, at his July 2015 hearing the Veteran testified that he experienced recurrent symptoms of depression since his period of active duty; as well as describing various incidents in service that he contends were the basis for his developing depression.  Further, he also indicated that his depression may be secondary to his service-connected pulmonary sarcoidosis.  As this appears to be the first time he made such a contention, it was not considered at the time of the November 2012 VA examination.

Similarly, the Veteran's service treatment records reflect he was treated in October 1970 for back pain which he indicated at one point originated a year earlier; and there were findings of lumbar lordosis.  However, a November 2012 VA examiner opined that his current low back disorder was less as likely as not (50 percent or greater probability) related to the complaints of back pain detailed during active military service.  In support of this opinion, the examiner noted, in part, that there was no evidence of treatment following service until 2004.  Nevertheless, the reported recurrent back problems at his July 2015 hearing, and it does not appear such lay evidence was adequately considered at the November 2012 VA examination.

In view of the foregoing, the Board must find that the November 2012 VA examinations are not adequate for resolution of the Veteran's psychiatric and low back claims.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes a remand is also required to accord the Veteran adequate examinations for these claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the pulmonary sarcoidosis claim, the Board notes that the record indicates this disability may have increased in severity since the last VA examination of November 2012.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new examination is required to evaluate the current nature and severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.  The Board acknowledges that a compensable rating was previously denied below because the record, to include the VA examination, found that the Veteran's current symptomatology was due to his nonservice-connected chronic obstructive pulmonary disease (COPD) rather than his service-connected pulmonary sarcoidosis.  However, the Board finds that competent medical evidence is required to determine if this is still the case.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric and back symptomatology; as well as the nature, extent and severity of his pulmonary sarcoidosis symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his psychiatric problems, back problems, and pulmonary sarcoidosis since May 2013.  He should also be requested to provide a release for records regarding treatment he received from Dr. Kenny.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period as indicated at his July 2015 hearing.

After securing any necessary release, obtain those records not on file.

3.  Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and etiology of his claimed acquired psychiatric and low back disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any acquired psychiatric disorder or low back disorder found to be present, the respective examiner should express an opinion as to whether it is at least as likely as not that it was caused by or otherwise the result of the Veteran's active service to include the documented in-service treatment and reported recurrent symptomatology.

If it is determined the Veteran's current acquired psychiatric disorder is not directly related to service, the examiner should express an opinion as to whether it is at least as likely as not that it was caused or aggravated by the service-connected pulmonary sarcoidosis.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rational for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  The Veteran should also be afforded an examination to evaluate the current nature and severity of his service-connected pulmonary sarcoidosis.  The claims folder should be made available to the examiner for review before the examination.

The examiner should indicate to what extent, if any, the Veteran's current symptomology is due to nonservice-connected disability such as COPD as opposed to the service-connected pulmonary sarcoidosis.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




